DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of claims
Claim 32 as amended on 3/30/2021 is under examination in the instant office action. 
Claims 1-15, 17, 20 and 21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made/treated as an election without traverse in the reply filed on 3/15/2018. In response to the final office action, please, cancel all non-elected, withdrawn and non-examined claims. 
Claims 16, 18, 19, 22-31 and 33-38 were canceled by Applicants. 
Claim Rejections - 35 USC § 112
				             Deposit
	Claim 32 remains rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 32 requires one of ordinary skill in the art to have access to a specific microorganism Pseudomonas strain DSM 32058 (strain PF-11, specification page 20, lines 28-33). Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be 
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because DSM has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
Further, as an evidence of strain viability a copy of deposit receipt of the claimed stain in DSM is also required.  The claimed stain must be deposited for public availability and it also must be viable. Collection that required IDA status under Budapest treaty (such as DSM) provide deposit and/or acceptance copies for viable deposited strains.
Response to Arguments
Applicant's arguments filed on 3/30/2021 have been fully considered but they are not all found persuasive and/or sufficient. 
Claim rejection under 35 U.S.C. 101 has been withdrawn because claimed composition comprises bacterial supernatant in lyophilized form which is not a natural form of bacterial product. 
The deposit requirement is not met because Applicant did not provide a copy of deposit receipt of the claimed strain in DSM and because the required statement with regard to the deposited material has not been filed.
In order to overcome this rejection Applicants must: 
1) file a declaration as explained above; and 
2) file a copy of deposit receipt of the claimed stain in DSM.
Please, note that a copy of deposit receipt of the strain is a required evidence of strain viability.  The claimed biological material must be deposited for public availability and it also must be viable. Collections that acquired IDA status under Budapest treaty (such as DSM) provide deposit and/or acceptance copies solely for viable deposited strains.
cancel all non-elected, withdrawn and non-examined claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
June 14, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653